Citation Nr: 1642627	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity cervical radiculopathy.

2.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).


REMAND

The Board's April 2016 remand directed that the RO obtain any available updated VA treatment records pertaining to the treatment of the Veteran's right and left upper extremity nerve disorders.  Review of the claims file reveals that in the August 2016 supplemental statement of the case, the RO considered VA treatment records from "August 2015 to present" in determining the currently assigned disabilities for the Veteran's service-connected right and left upper extremity cervical radiculopathy.  The RO noted that these records were "viewed electronically conducted on August 2, 2016."  However, these records are not reproduced in the electronic claims file and are not available for review by the Board.  There are VA treatment records in the electronic claims file up to August 2015, and one entry from September 2015.  

As the Board does not have direct access to electronic records from the VA Medical Centers, they are unavailable for review.  Remand is therefore required to associate complete VA treatment records with the Veteran's electronic claims file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the claims file all VA treatment records from August 2015 to the present.  The RO is reminded that a notation that VA treatment records were electronically reviewed will not suffice; instead, all records must be associated with the electronic claims folder.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any additional development as may be indicated by any response received as a consequence of the action taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

